Citation Nr: 0302322	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-11 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE


Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $6,606.




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in 
Baltimore, Maryland, which denied the appellant's request for 
a waiver of an overpayment of death pension benefits in the 
original amount of $7,869.00.  The appellant is the widow of 
the veteran, and she perfected a timely appeal of this 
determination to the Board.

Thereafter, in a June 1999 decision, the Committee reduced 
the overpayment to $6,606.00, based on the return of non-
negotiated checks.  Because this action did not constitute a 
complete grant of the benefit sought on appeal, the 
appellant's request for a waiver remains in appellate status.


REMAND

An appellant must be afforded the full right to 
representation in all stages of an appeal.  38 C.F.R. 
§ 20.600 (2002).  Here, in February 1999, Disabled American 
Veterans filed the appellant's request for a waiver of 
recovery of an overpayment of death pension benefits in the 
amount of $7,869.00.  In doing so, that organization stated 
it was attaching a completed VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
authorizing it to act as the appellant's accredited 
representative.  

The claims folder, however, does not contain a VA Form 21-22, 
or any power of attorney form, and there is no indication 
that the RO ever notified Disabled American Veterans that one 
was not of record.  In any event, to date, the appellant has 
not been afforded the benefit of any representative, and no 
representative has been copied on any of the pertinent 
documents, including the Committee's decisions or the 
Statement of the Case (SOC).

In light of the foregoing, that the appellant has not been 
afforded her full right to representation during all stages 
of the appeal.  38 C.F.R. § 20.600.  As such, the appellant's 
representation in this case must be clarified, and if she is 
represented, that organization must be given the opportunity 
to review the claims file and offer written argument on the 
appellant's behalf, including the submission of a VA Form 
646, and this argument must be considered by the RO.  
Accordingly, this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO must contact the appellant and 
Disabled American Veterans and have them 
clarify whether that organization was 
selected by the appellant to 
representative her in this matter.  If 
necessary, the appellant should be 
provided with the appropriate form to do 
so.  The RO should ensure that all 
appropriate procedures are followed to 
afford the appellant full representation.

2.  The RO must afford the appellant's 
representative, if properly appointed, 
the opportunity to review the claims 
folder and to file a VA Form 646 before 
the case is returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


